Title: From John Adams to James Warren, 15 July 1776
From: Adams, John
To: Warren, James


     
      Dear sir
      
       July 15. 1776
      
     
     I have Time only to tell you that I am yet alive, and in better Spirits than Health.
     The News, you will learn from my very worthy Friend Gerry. He is obliged to take a Ride for his Health, as I shall be very soon or have none. God grant he may recover it for he is a Man of immense Worth. If every Man here was a Gerry, the Liberties of America would be safe against the Gates of Earth and Hell.
     We are in hourly Expectation of sober Work at New York. May Heaven grant Us Victory, if We deserve it; if not, Patience, Humility and Persistence under Defeat. However, I feel pretty confident and Sanguine that We shall give as good an Account of them this Year as we did last. Adieu
     
    